Citation Nr: 0938477	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  04-35 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for coronary bypass 
surgery.  

2.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for entitlement to service 
connection for hypertension.  

3.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for entitlement to service 
connection for asthma.  

4.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for entitlement to service 
connection for an acquired psychiatric disability to include 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to May 1968, 
and from April 1969 to August 1973.  His 201 file reflects 
that he was in Germany from November 9, 1965 to May 18, 1968; 
in Korea from March 13, 1970 to April 12, 1971 and then back 
to Germany from May 17, 1971.  He was born in 1945.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

The Veteran and his spouse provided testimony before the 
undersigned Acting Veterans Law Judge at the VARO on Travel 
Board in August 2009; a transcript is of record.  Tr.

During the course of the current appeal, there have been 
other issues raised, and in part adjudicated; however, the 
attention of the VARO is brought to those issues for follow-
up as appropriate, including entitlement to service 
connection for a back disability and diabetes mellitus 
including claimed as a result of a single-day presumed 
exposure to Agent Orange in 1971 while in-transit through 
Vietnam to Thailand.





FINDINGS OF FACT

1.  A preponderance of the overall evidence, including expert 
opinion, is against a finding that the Veteran's coronary 
bypass surgery was any way associable with service on any 
premise.  

2.  Service connection for hypertension and asthma was denied 
in VARO action in December 1998; the decision was not timely 
appealed, and became final.

3.  Service connection for asthma was denied in VARO action 
in June 2002 on the basis of no new and material evidence 
having been submitted.  

4.  The evidence added to the record since the 1998 VARO 
rating decision on the issues of hypertension and asthma, and 
in June 2002 on new and material evidence relating to 
reopening the claim for asthma, does not bear directly and 
substantially upon the issue of service connection for those 
disorders, and is not, by itself or in conjunction with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the 
issues.

5.  Service connection for a psychiatric disorder 
characterized as depression was denied in VARO action in 
December 1998; the decision was not timely appealed, and 
became final.

6.  Service connection for a psychiatric disorder 
characterized as PTSD and depression was denied in VARO 
action in June 2002, on the basis of no new and material 
evidence with regard to the depression portion of that issue.  

7.  The evidence added to the record since the 1998 (and 
2002) VARO rating decisions on the issue of service 
connection for an acquired psychiatric disorder to include 
PTSD and depression, bears directly and substantially upon 
the issue of service connection for the disorder, and is, by 
itself or in conjunction with evidence previously assembled, 
so significant that it must be considered in order to fairly 
decide the merits of the issue.

8.  With resolution of doubt, the aggregate evidence of 
record is in relative equipoise as to whether the Veteran has 
depression and PTSD which was caused, at least in part, by 
stressors that occurred during the Veteran's military 
service.


CONCLUSIONS OF LAW

1.  Coronary bypass surgery is not the result of service on 
any premise.  38 U.S.C.A. §§ 1110, 1131, 1137, 1153 (West 
2002 & Supp. 2009) ' 38 C.F.R. §§ 3.102,  3.303, 3.304, 
3.307, 3.309, 3.310 (2009). 

2.  New and material evidence has not been submitted to 
reopen the Veteran's claim for entitlement to service 
connection for hypertension.  38 U.S.C.A. §§ 5104, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2009).

3.  New and material evidence has not been submitted to 
reopen the Veteran's claim for entitlement to service 
connection for asthma.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2009).

4.  New and material evidence has been submitted to reopen 
the Veteran's claim for entitlement to service connection for 
an acquired psychiatric disability to include depression and 
PTSD; the claim is reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2009).

5.  An acquired psychiatric disorder to include depression 
and PTSD is the result of service.  38 U.S.C.A. §§ 1110, 
1131, 5013(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.304(f)(3) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

An SOC and SSOCs were issued, and the requirements to support 
the claim were discussed at length.  In the aggregate, the 
Board finds that the RO has satisfied the duty to notify and 
assist under the VCAA.

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Any other defect with respect to timing was harmless 
error.  See Mayfield, supra.  The Veteran was advised of the 
opportunities to submit additional evidence after which 
additional data was obtained and entered into the record.  
The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of the claim.  The Veteran has submitted 
additional data, and has indicated that he has no other 
information or evidence to substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the appellant relative to the claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
It is therefore the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of the claims, and to respond to VA 
notices.  

The appellant and his representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  In this case, any absence 
of information was harmless error and, to whatever extent the 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board notes that 
such information was provided to the appellant.  Moreover, 
after he filed the request to reopen the previously denied 
claim, he was advised by letter of the requirements as to new 
and material evidence and the criteria for establishing the 
underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006). 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to the claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

New and Material

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision:  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 
3.156(a).  If the Board determines that the evidence is new 
and material, the case is reopened and evaluated in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  In making such a determination, 
the Board must look at all of the evidence submitted since 
the time that the claim was finally disallowed on any basis, 
not only since the time that the claim was last disallowed on 
the merits.  Evans v. Brown, 9 Vet. App. 273 (1996). In the 
present case, this means that the Board must look at all the 
evidence submitted since the 1998 and 2002 decisions, which 
included the last final adjudications which disallowed the 
Veteran's claims.

New and material evidence means evidence not previously 
submitted to agency decision makers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  See Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  Evidence which is solely cumulative or 
repetitious in character will not serve as a basis for 
reconsideration of a previous decision.  The Hodge decision 
stressed that under the regulation new evidence could be 
material if that evidence provided "a more complete picture 
of the circumstances surrounding the origin of a Veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
supra, at 1363.

The Board notes that, effective August 29, 2001, changes were 
made to 38 C.F.R. § 3.156(a), which defines new and material 
evidence.  Since the appellant's request to reopen the claim 
was filed since then, the new language of 38 C.F.R. § 
3.156(a) will be applied.  To whatever extent the new 
regulation has changed the approach to developing evidence in 
claims, it has not modified the longstanding requirement that 
a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that new and material evidence has been submitted.




Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Where 
there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  

In addition, certain diseases, such as hypertension and CAD, 
may be subject to service connection based on presumed 
incurrence in service if manifested to a compensable degree 
within one year subsequent to service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

In this, as in any other case, it remains the duty of the 
Board as the fact finder to determine credibility in any 
number of contexts, whether it has to do with testimony or 
other lay or other evidence.  See Culver v. Derwinski, 3 Vet. 
App. 292, 297 (1992).  In general, lay individuals may not 
render medical conclusions, see Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); however, a lay statement may be made which 
relays the visible symptoms of a disease or disability or the 
facts of observed situations or circumstances, see Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991), after which a 
decision must be made as to the credibility thereof in the 
context of probative medical evidence.  More recently, the 
U.S. Court of Appeals for the Federal Circuit held, in 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 
2006), that the Board is obligated to, and fully justified 
in, determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements.

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Lay statements may be competent to support a claim 
as to lay-observable events or lay-observable disability or 
symptoms.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, supra.

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence,"  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), and has also held that a Veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

As applicable to the present case it must be reiterated that, 
while the appellant is competent to offer statements of 
first-hand knowledge that he experienced certain observable 
symptoms or that the symptoms were seemingly chronic and 
ongoing, as a lay person the Veteran is not competent to 
render a probative opinion on a medical matter, such as the 
time of onset of the claimed disability or of its medical 
diagnosis or causation.  See Espiritu, supra; Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  The Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

Coronary bypass surgery

Service records show no sign of organic heart disease.  He 
was identified as having a functional systolic murmur at 
separation.

The Veteran filed his initial claim for five vessel coronary 
bypass surgery in 2001.  Then and since he has stated that he 
was told he had a heart murmur in service and he feels that 
this was the start of his heart disease.

Private clinical records show findings of elevated blood 
pressure in the 1990's and diagnosis of hypertension.  
Several ECG's were read as normal.  In the late 1990's he 
developed coronary artery disease and underwent five vessel 
surgery in October 1999.  Since then he had had ongoing bouts 
of unstable angina and syncopal episodes.   Extensive private 
treatment records are in the file delineating his symptoms.

A VA cardiac examination was undertaken in October 2003.  At 
that time, the Veteran reiterated that he had been told that 
he had a murmur in-service and an enlarged heart.  The 
examiner noted the clinical records.  The Veteran said he had 
had hypertension since 1965 for which he took medications.  
He reported that after a stress test in 1998 he had been 
found to have coronary artery disease and required surgery.  
The examiner specifically opined that he now had coronary 
artery disease, status post coronary bypass graft surgery and 
was currently stable on medication; that he had a history of 
essential hypertension, fairly controlled with medications; 
and that while he now had no significant heart murmur, that 
any functional heart murmur if present in the past (in 
service or at separation) would unlikely to be related to his 
current symptoms of heart disease.

Subsequent VA evaluations confirmed these findings. [The 
Board would note, however, that subsequent findings and 
opinions as to whether his CAD was or was not associable with 
his now nonservice-connected diabetes mellitus should be 
addressed when the latter is further considered by the VARO 
].

In assessing the Veteran's claim, development has been 
undertaken to ensure that he has the benefit of all 
reasonable consideration and every available documentation, 
opinion and evidence.  In that regard, based on pertinent 
regulations and Court mandates, he is indeed competent and 
permitted to make observations as to symptoms and the seeming 
ongoing and/or chronic nature thereof.  His statements have 
been reviewed in their totality, and the Board has considered 
them as being credible.  Nonetheless, a medical opinion as to 
diagnosis and nexus is still required, and he is not 
qualified to render such conclusions.  Even when a Veteran 
asserts continuity of symptomatology since service, medical 
evidence is required to establish a nexus between the 
continuous symptoms and the current claimed conditions.  See, 
e.g., McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated 
on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 
25 (2001); Voerth v. West, 13 Vet. App. 117 (1999).  In this 
case, a competent health care specialist also considered the 
lay testimony as well as ongoing recorded clinical evidence, 
and concluded, for reasons which were fully and specifically 
delineated and have been cited in summary above,  that the 
CAD was unlikely due to service.  In reviewing the aggregate 
file, the Board finds that the medical expert opinion is the 
most probative evidence of record as to a relationship 
between the current disability and service, and it ultimately 
outweighs the Veteran's lay assertions of continuity of 
symptomatology in and since service.  And moreover, the 
medical opinion specifically outweighs the Veteran's 
observation that CAD was perhaps represented by his 
functional murmur noted at separation.  Heart enlargement was 
not demonstrated in service clinical records or for some time 
after separation.

The evidence in the aggregate, to include reasoned medical 
expert opinion, simply preponderates against a finding that 
he has a chronic CAD and necessary surgical procedures which 
are in any way associable with or due to service on any 
premise.  In that regard, the evidence is not equivocal and a 
doubt is not raised to be resolved in his favor.

New and material evidence: Hypertension
Special Pertinent Criteria, Factual Background and Analysis

There are two notes to Diagnostic Code 7101, which sets forth 
the criteria for the evaluation of service-connected 
hypertensive cardiovascular disease and in the first note it 
is stated that "[f]or purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm."  For VA purposes, hypertension 
means that the diastolic blood pressure [the bottom number] 
is predominantly 90 mm or greater, and isolated systolic 
hypertension means that the systolic blood pressure [the top 
number] is predominantly 160 mm or greater with a diastolic 
of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code (DC) 
7101, NOTE (1) (2009).  Further, hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101, NOTE (1) (2009).  

At the time of the 1998 decision denying service connection 
for hypertension, the VARO had the Veteran's service records 
and records since service.  At no time in service did the 
Veteran demonstrate elevated blood pressure readings or a 
diagnosis, symptoms or findings reflective of hypertension.  
On the separation examination, his blood pressure was 128/76.  

Private treatment records showed that he had been found to 
have elevated blood pressure readings in mid-1985 and since.  
A gap of more than a decade between service and the first 
documented complaints of hypertension provides further 
probative evidence against this claim.  See Maxon v. West, 12 
Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged 
period without medical complaint can be considered, along 
with other factors, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability).

The Board notes that he has expressed the opinion that this 
is a result of service and has been present since then.  
Nonetheless, a medical opinion as to diagnosis and nexus is 
still required, and he is not qualified to render such 
conclusions.  Even when a Veteran asserts continuity of 
symptomatology since service, medical evidence is required to 
establish a nexus between the continuous symptoms and the 
current claimed conditions.  See McManaway v. West, supra.  
In this case, a competent health care specialist also 
considered the lay testimony as well as ongoing recorded 
clinical evidence, and concluded, for reasons which were 
fully and specifically delineated and have been cited in 
summary above, that the hypertension was unlikely due to 
service.  In reviewing the aggregate file, the Board finds 
that the medical expert opinion is the most probative 
evidence of record as to a relationship between the current 
disability and service, and it ultimately outweighs the 
Veteran's lay assertions of continuity of symptomatology in 
and since service.

The evidence submitted since the 1998 decision relates to 
ongoing evidence of elevated blood pressure readings since 
1985 without an opinion associating such with service.  This 
is new but not material and under the criteria set forth 
above, does not reopen the claim.




New and material evidence: Asthma

A Veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service. 38 U.S.C.A. § 1111. Only 
such conditions as are recorded in examination reports are to 
be considered as noted. 38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b). Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).  The Board notes 
that the language of the aforementioned regulation at 38 
C.F.R. § 3.304(b) (2004) was amended during the pendency of 
this claim and appeal, effective May 4, 2005. See 70 Fed. 
Reg. 23,027- 29 (May 4, 2005) (now codified at 38 C.F.R. § 
3.304(b) (2008)). The amended regulation requires that VA, 
rather than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of the applicable legislation 
and are not subject to service connection. 38 C.F.R. §§ 
3.303(c), 4.9.  See Winn v. Brown, 8 Vet. App. 510, 516 
(1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), and 
cases cited therein.  See also VAOPGCPREC 82-90.  However, 
the VA General Counsel has further noted that if, during 
service, superimposed disease or injury occurs, service 
connection may be warranted for the resultant disability.

At the time of the 1998 decision denying service connection 
for asthma, the VARO had the Veteran's service records and 
records since service.  It was noted at entrance the Veteran 
said he had had asthma for which he took medications; that 
the asthma caused shortness of breath and chest pain.  He 
clarified that he had had asthma as a child, since age 13, 
but had not had any episodes since July 1967.  And while he 
had episodes of upper respiratory infection or flu in 
service, there was no evidence of any kind in service of 
asthma let alone increased pathology as a result thereof.  
Nor was there any sign in post-service records for a number 
of years that his asthma had increased in service.

He was treated in February 1998 for acute upper and lower 
respiratory tract infection with sinusitis and bronchitis.  

Again, as in other instances cited above, the Board notes 
that he has expressed the opinion that this is a result of 
service and has been present since then.  Nonetheless, a 
medical opinion as to diagnosis and nexus is still required, 
and he is not qualified to render such conclusions.  Even 
when a Veteran asserts continuity of symptomatology since 
service, medical evidence is required to establish a nexus 
between the continuous symptoms and the current claimed 
conditions.  See McManaway v. West, supra.  In this case, a 
competent health care specialist also considered the lay 
testimony as well as ongoing recorded clinical evidence, and 
concluded, for reasons which were fully and specifically 
delineated and have been cited in summary above, that the 
asthma pre-existed service, was not aggravated thereby and 
was not otherwise due to service.  In reviewing the aggregate 
file, the Board finds that the medical expert opinion is the 
most probative evidence of record as to a relationship 
between the current disability and service, and it ultimately 
outweighs the Veteran's lay assertions of continuity of 
symptomatology in and since service and his assertions as to 
in-service aggravation.  

The evidence submitted since the 1998 decision with regard to 
asthma shows that in recent years, the Veteran has 
periodically been seen for bronchitis or asthma.  Included in 
this evidence is a report of a VA examination in October 2003 
which noted that he had a long history of smoking prior to 
1998.  He said at that while he had had asthma before service 
and that after service, the asthma got worse.  Chest X-ray 
was normal.  Diagnosis was mild recurrent bronchial asthma, 
currently stable with treatment.  

In this regard, the Veteran is certainly entitled to observe 
his symptoms before, during and since service, and under 
pertinent guidelines, is permitted to suggest chronicity.  
However this must be compared to the clinical data in the 
file.  

And after comparison of the extensive private and other 
documentation in the file, however, while the Board finds 
that this evidence may be new it is immaterial to whether 
there was any in-service aggravation of pre-existing asthma 
or that he had any superimposed disability as a result of 
service.  His lay statements are considered but do not 
persuade as they are inconsistent with the ongoing clinical 
data of record and medical opinion.  

The evidence is new but not material and under the criteria 
set forth above, does not reopen the claim.





Acquired psychiatric disability to include PTSD
New and material evidence 

At the time of the 1998 decision with regard to depression 
and the subsequent decision that included PTSD, while there 
were these psychiatric diagnoses, there was no nexus to 
service for the former or a verifiable stressor for the 
latter.  

The evidence submitted since the last final decisions in that 
regard is both new and material to those issues, and the 
claim is reopened.  This relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  Thus, the claim is 
reopened for consideration on the aggregate substantive 
merits.

Service Connection
Special Pertinent Criteria, Factual Background and Analysis

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred.  38 C.F.R. § 3.304(f); Cohen 
v. Brown, 10 Vet. App 128 (1997).

With respect to the second element, if the evidence shows 
that the Veteran did not serve in combat with enemy forces 
during service, or if there is a determination that the 
Veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the Veteran's statement as to the occurrence of 
any claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  The Veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

In considering and applying the relevant legal requirements 
for service connection for PTSD, it warrants preliminary 
discussion that the evidentiary record does not substantiate 
the reasonable likelihood of a current medical diagnosis of 
PTSD, and the Veteran has not provided any corroborative data 
so that any alleged in-service stressors could be researched.  
Thus, whether PTSD has been objectively found to be 
etiologically linked with one or more confirmed stressors 
becomes hypothetical.  See 38 C.F.R. § 3.304(f).

In any event, however, where a claimed stressor is not 
related to combat, credible supporting evidence is required 
and the appellant's testimony, by itself, cannot establish 
the occurrence of a noncombat stressor.  See Dizoglio v. 
Brown, supra. The requisite additional evidence may be 
obtained from sources other than the Veteran's service 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD. The Court pointed out that 
VA has adopted the fourth edition of the American Psychiatric 
Association Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) in 38 C.F.R. §§ 4.125 and 4.126. See 61 
Fed. Reg. 52,695-702 (1996).  Therefore, the Court took 
judicial notice of the diagnostic criteria requiring that a 
person experienced, witnessed, or was confronted with a 
traumatic event which generated a response involving intense 
fear, helplessness, or horror, with the question of whether 
such claimed stressor was severe enough to cause PTSD in a 
particular individual being a clinical determination for 
examining mental health professionals. See Cohen, supra.

Nothing in Cohen, however, negates the need for a non-combat 
Veteran to produce credible corroborating and supporting 
evidence of any claimed stressor employed in supporting a 
diagnosis of PTSD.  Id. at 20; Moreau v. Brown, supra.  The 
corroboration may be by service records or other satisfactory 
evidence.  Doran, supra (in Doran, a Veteran's service 
records had been lost due to fire; however, his account of 
in-service stressors was corroborated by statements from 
fellow servicemen).  Whether a Veteran has submitted 
sufficient corroborative evidence of the claimed in-service 
stressors is a factual determination.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002).

In addition, special provisions apply to claims based on 
allegations of in-service, non-combat, personal assault or 
comparable harassment situation: If a post-traumatic stress 
disorder claim is based on in-service personal assault, 
evidence from sources other than the Veteran's service 
records may corroborate the Veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).  Similar efforts must be addressed and 
pursued when a Veteran has additionally raised the issue of 
stressors involving personal harassment.  See Patton v. West, 
12 Vet. App. 272 (1999).  

In Patton, the Court had held that special consideration must 
be given to claims for PTSD based on sexual assault, e.g. 
provisions in M21-1, Part III, 5.14(c), which address PTSD 
claims based on personal assault, are substantive rules that 
are the equivalent of VA regulations and must be considered. 
See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  
Paragraph 5.14c states that, in cases of personal assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).  Also of particular pertinence 
are the provision of subparagraphs (8) and (9) of Section 
5.14 which state that "[b]ehavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor."  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"[v]isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."

Service records are in the file.

Private medical records show that he was described as nervous 
and not being able to sleep as early as 1978.

The Veteran has since said that he had a nervous breakdown in 
or soon after service.  This is not demonstrated by the 
evidence now of record; it is not thought that additional 
evidence is feasibly available; and some private records are 
certified as having been destroyed.  In any event, the lack 
of such data is not detrimental to his claim.

Collateral evidence has been submitted by the Veteran as to 
the nature of his service.  His primary MOS was as a 
personnel clerk, and when in Korea, he was stationed at the 
Demilitarized Zone (DMZ).  He has argued that he saw dead 
bodies, and bits and pieces of dead bodies everywhere.  He 
has named two individuals, LP and RW, whose names have not 
been identified as deceased in Korea during the time he was 
there.  He has also discussed at length the racial tensions 
involved within the troops which often broke out in violence 
and injury and terror if not death.  

He has discussed these situations also at the time of mental 
health visits, and this is of record.  The unit to which he 
was attached was eventually disbanded because of all of the 
trouble and violence in it.  He said that there were many 
episodes where black soldiers beat up Koreans such a taxi 
driver, and the indigenous persons hid the soldier to protect 
him from the rampaging crowd of Koreans.  

The Veteran said he was terrified the entire time he was 
there.  With regard to one specific incident when a soldier 
was murdered, he said he had been counting the bullets out of 
supplies, and had reported missing stock, but no one had paid 
any attention to him, although they had all later suspected 
that this ammo had been used for the killing, and he felt 
some responsibility for not having pursued the allegations at 
the time.  [His wife met him in 1973 and married him two 
years later; she has written and testified as to his memories 
and nightmares, etc. of this and other incidents].

On another occasion in Korea, he said he had been a partial 
witness to the convening of a "Kangaroo Court" which 
resorted to slashing someone else with razors and threatened 
him as well only to be saved by a man he had befriended.  

He said that as a personnel clerk, he also sent a good many 
people to Vietnam to their deaths and he felt guilty about 
that and this was stressful.  He was also in a position as a 
personnel man to inadvertently antagonize both white and 
black soldiers, particularly the more militant ones who 
thought he was not supportive enough of their efforts, and 
experienced the brunt of that.

He has described other incidents in the DMZ including Korean 
infiltrators blowing themselves up when trapped and another 
solider having his arm blown away by a booby-trap.  [He 
states that his time in Germany was also difficult in that 
one of the tours was during increased activity of the 
terrorist Meinhoff Gang in 1972 when it was actively blowing 
up things, including when he was passing an area near the 
Club, walked past, looked back and a bomb has just been 
detonated killing an officer].

The Veteran variously reported on one VA Form 9 dated in 
March 2007 and another VA Form 9, dated in April 2009, that 
he had witnessed the death of one fellow soldier by another, 
and said he was almost was murdered himself in the same 
incident in 1971; he clarified that he had also been working 
a patrol detail in the DMZ where duties included handling the 
aggregate racial uproar among black and white American 
troops.  

As part of that situation, he specified that he had witnessed 
the head being blown off of an enlisted solider named HDP.  
In that context, he also stated that he witnessed the 
noncombat related death of that same Infantry enlisted man, 
1st SGT HDP in Korea on February 20, 1971.  Considerable data 
relating to that Senior Sergeants non-battle death has been 
in fact confirmed as having taken place on February 20, but 
not having been officially reported until two days later on 
February 22, 1971.  

The Veteran was awarded the Imjin Scout certificate and 
entitled to wear that insignia for his service from March 
1970 to April 1973 in Korea as a member of Headquarters and 
Headquarters Company, 2/9 Infantry, 2nd Infantry Division.  
The official data with regard to that insignia states that it 
is a combat award for Second Division Soldiers.  The criteria 
for this award is difficult and involved and includes 
missions such as patrols north of the fence, strike force 
operations, GP duty and actions which could result in face to 
face confrontations with a hostile enemy. The first award was 
made in 1967 to members of A Co., 1/38th Inf. after a 45- 
minute firefight with four North Korean infiltrators.

Also of record is a copy of Special Orders dated September 
15, 1970, including the Veteran's name for 
performance/termination in officially Hazardous Duty 
effective March 16, 1970.  

He also received the Army Commendation Award for Meritorious 
Service serving in Korea as a Chief Clerk for the period 
March 14, 1970 to April 14, 1971 with the S-1 Section, 2nd 
Battalion (M), 9th Infantry, 2nd Infantry Division. 

The  Veteran and his wife have written and testified as to 
his behavioral changes after service.  He has stated that he 
had some problems in his last period in Germany, and the 
records tend to not contradict that assertion as to his 
having had seemingly "new" problems with alcohol, etc., 
although they are not specific to his argument of harassment, 
etc.

Moreover, he has had recent post-service diagnoses of PTSD 
attributable to in-service stressors, as well as the long-
standing diagnosis of major depression.  

The Veteran has reiterated his alleged stressors and the 
Board finds many of these to be credible and consistent with 
the collateral evidence of record.  To the extent feasible, 
verification attempts have been made with some positive 
results.

Credible supporting evidence that the claimed in-service 
stressor occurred is one of the pivotal criteria for PTSD of 
service origin, pursuant to 38 C.F.R. § 3.304(f). In any 
event, however, as noted above, where a claimed stressor is 
not related to combat, credible supporting evidence is 
required and while the appellant's testimony, by itself, 
cannot establish the occurrence of a noncombat stressor.  

The Board finds that documentary corroboration is adequate in 
this case as to one or more purported stressors particularly 
while in Korea under combat comparable circumstances, and in 
his second tour of Germany.
  
In summary, the Veteran has a viable diagnosis of PTSD and 
depression, and there is ample, persuasive and credible 
supporting evidence that one or more claimed in-service 
stressors occurred to support such a diagnosis, and a medical 
evidence of a link between current symptomatology and a 
verified stressor. 

Having found the evidence persuasive in that regard, and with 
resolution of doubt in his favor, service connection is 
warranted for PTSD and depression as being the result of 
service.




ORDER

Service connection for coronary bypass surgery is denied.  

New and material evidence has not been submitted to reopen 
the Veteran's claim for entitlement to service connection for 
hypertension; the claim is denied.  

New and material evidence has not been submitted to reopen 
the Veteran's claim for entitlement to service connection for 
asthma; the claim is denied.  

New and material evidence has been submitted to reopen the 
Veteran's claim for entitlement to service connection for an 
acquired psychiatric disability to include posttraumatic 
stress disorder (PTSD) and depression; the claim is reopened.

Service connection for an acquired psychiatric disability to 
include posttraumatic stress disorder (PTSD) and depression 
is granted.  


____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


